Name: Commission Regulation (EU) NoÃ 324/2010 of 20Ã April 2010 on the issuing of import licences for applications lodged during the first seven days of April 2010 under tariff quotas opened by Regulation (EC) NoÃ 616/2007 for poultry meat
 Type: Regulation
 Subject Matter: cooperation policy;  America;  tariff policy;  Asia and Oceania;  international trade;  animal product
 Date Published: nan

 21.4.2010 EN Official Journal of the European Union L 99/3 COMMISSION REGULATION (EU) No 324/2010 of 20 April 2010 on the issuing of import licences for applications lodged during the first seven days of April 2010 under tariff quotas opened by Regulation (EC) No 616/2007 for poultry meat THE EUROPEAN COMMISSION Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Having regard to Commission Regulation (EC) No 616/2007 of 4 June 2007 opening and providing for the administration of Community tariff quotas for poultry meat originating in Brazil, Thailand and other third countries (3), and in particular Article 5(5) thereof, Whereas: (1) Regulation (EC) No 616/2007 opened tariff quotas for imports of products in the poultry meat sector. (2) The applications for import licences lodged during the first seven days of April 2010 for the subperiod 1 July to 30 September 2010 and, for group 3, for the period 1 July 2010 to 30 June 2011 relate, for some quotas, to quantities exceeding those available. The extent to which licences may be issued should therefore be determined and an allocation coefficient laid down to be applied to the quantities applied for. HAS ADOPTED THIS REGULATION: Article 1 The quantities for which import licence applications have been lodged pursuant to Regulation (EC) No 616/2007 for the subperiod 1 July to 30 September 2010 shall be multiplied by the allocation coefficients and, for group 3, the period from 1 July 2010 to 30 June 2011 set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 21 April 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 2010. For the Commission, On behalf of the President, Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 142, 5.6.2007, p. 3. ANNEX Group No Order No Allocation coefficient for import licence applications lodged for the subperiod 1.7.2010-30.9.2010 (in %) 1 09.4211 0,42994 5 09.4215 0,875575 6 09.4216 30,902291 Group No Order No Allocation coefficient for import licence applications lodged for the period 1.7.2010-30.6.2011 (in %) 3 09.4213 1,839926